Citation Nr: 0512134	
Decision Date: 05/02/05    Archive Date: 05/18/05	

DOCKET NO.  03-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
postoperative varicose vein stripping and ligation of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1963 to 
September 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The Board remanded 
this case for additional evidentiary development in March 
2004.  Although additional medical records were collected on 
remand, the veteran failed to appear for the VA examination 
which was the principal reason his appeal was remanded.  The 
veteran has not argued nor is there evidence showing that he 
did not receive notice of this examination, and he did not 
cancel but rather failed to appear.  No repeat examination 
has been scheduled.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The residuals of the veteran's postoperative left leg 
varicose vein stripping do not include significant 
identifiable disability; there is neither intermittent or 
persistent edema, or beginning stasis pigmentation, or 
eczema, or intermittent ulceration. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative varicose vein stripping and ligation of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims and to assist claimants in 
obtaining such evidence.

The veteran was notified of VCAA in December 2002, prior to 
the initial adverse rating action issued in March 2003.  That 
notification informed the veteran of the evidence necessary 
to substantiate his claim, of VA's duty to assist him in 
obtaining any evidence he might reasonably identify, of the 
evidence it was necessary he submit, and of the evidence VA 
would collected on his behalf.  He was provided a point of 
contact with any questions he might have.  The veteran was 
subsequently notified of the regulatory implementation of 
VCAA in the June 2003 statement of the case.  The veteran 
testified at a hearing before the undersigned in October 
2003.  

In March 2004, the Board remanded this case for additional 
evidentiary development including a request for a VA 
examination consistent with 38 U.S.C.A. § 5103A(d)(2).  
Unfortunately, the veteran failed to appear for this 
examination of which he was duly notified.  Any evidence 
which might have been produced as a result of this 
examination is not available for consideration.  Also on 
remand, the veteran was again provided with a complete VCAA 
notice.  It appears that all records of the veteran's 
treatment with both VA and with private physicians has been 
collected for review.  The veteran does not contend nor does 
the evidence on file indicate there remains any additional 
evidence which is uncollected for review.

The Board finds that the veteran has been notified of the 
evidence he must submit and the evidence VA would be 
responsible to collect on his behalf.  He has been requested 
to submit any evidence he might have in his possession, and 
the duties to assist and notify of VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) and will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  This is the rule against 
pyramiding.  38 C.F.R. § 4.14.

Varicose veins which are asymptomatic with palpable or 
visible varicose veins warrants a noncompensable evaluation.  
Varicose veins with intermittent edema of an extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery, warrants a 10 percent evaluation.  
Varicose veins resulting in persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema, warrants a 20 
percent evaluation.  Varicose veins with persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, warrants a 40 percent evaluation.  Varicose veins 
with persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, warrants a 
60 percent evaluation.  Varicose veins with massive board-
like edema with constant pain at rest, warrants a 100 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

Analysis:  During service in July 1964, the veteran was noted 
to have a large varicose vein of the left knee.  There was no 
sign of phlebitis.  Although the wearing of an elastic 
stocking helped, the veteran requested elective surgery to 
have this vein removed.  In October 1964, the surgical report 
noted a varicosity involving the long saphenous vein of the 
left leg with tributary varicosities on the anterior and 
posterior aspect of the leg and the calf and knee area.  The 
veteran underwent ligation and stripping of the long 
saphenous vein.  The postoperative course was uncomplicated 
and after eight days all sutures had been removed.  The 
veteran was discharged to duty on November 10 with a 
temporary profile against strenuous physical activity.  

The service medical records contain no other entries 
indicating any postoperative residuals regarding the surgical 
removal of the long saphenous vein.  The physical examination 
for service separation in July 1965 noted that the lower 
extremities were normal and there was no notation of any 
chronic residuals with regard to the earlier surgery.  Nearly 
20 years later in January 1983, a VA examination noted the 
earlier surgical skin scars from the surgery which were well 
healed, asymptomatic and not adherent.  There was at the time 
no evidence of varicose veins.  There was evidence of chronic 
mild lymphedema of the left leg distal from the knee which 
was considered post-phlebitis syndrome.  Circumferential 
measurements of both ankles and both knees was normal and 
symmetrical, but the left calf measured one-half inch less 
than the right.

Service connection was granted for the postoperative 
residuals of the stripping and ligation of the long saphenous 
vein of the left leg on the basis that this had occurred 
during service and was noted to have resulted in a post 
phlebitis syndrome.  A 10 percent evaluation was initially 
assigned and this was increased to 20 percent in April 2000.  

A February 2000 VA examination noted a history of peripheral 
vascular disease with intermittent claudication that started 
approximately three years earlier.  The veteran had quit 
smoking recently, but had earlier smoked for some 30 years.  
It was noted that he did not have diabetes mellitus.  An 
earlier aortogram indicated that he had mild atherosclerotic 
disease involving the arteries of the right leg with moderate 
disease of the left leg.  There had been a critical lesion 
involving the left superficial femoral artery which was 
subsequently angioplastied.  Relief was only temporary.  The 
diagnoses were only a history of varicose veins, but also 
peripheral vascular disease with intermittent claudication.

In November 2002, following the veteran's claim for increase, 
a VA examination revealed that the veteran had continued to 
have problems with both lower extremities with additional 
surgeries.  Cramping and claudication involving the arteries 
resulted in arterial grafts.  The veteran again denied any 
history of diabetes.  The assessment was that the veteran had 
severe peripheral vascular disease secondary to a condition 
called thromboangiitis obliterans (arteriosclerosis in which 
proliferation of the intima of small vessels had caused 
complete obliteration of the lumen of the artery).

Fairly extensive private medical records of the veteran's 
treatment at the Medical University of South Carolina 
commencing in 2001 detailed multiple surgeries for artery 
grafts of both lower extremities.  None of these records, 
however, provide any indication of a reoccurrence of varicose 
veins or any indication that an earlier left leg varicose 
vein stripping was in any way contributory to the veteran's 
subsequent and later onset of bilateral lower extremity 
claudication, occlusive disease and arteriosclerosis.

In June 2004, a VA physician wrote that the veteran was 
currently being treated for type II diabetes mellitus, 
dyslipidemia, gastroesophageal reflux disease and peripheral 
vascular disease of the bilateral lower extremities.

A preponderance of the evidence on file is against an 
evaluation in excess of 20 percent for the veteran's 
postoperative ligation and stripping of the long saphenous 
vein of the left leg.  The evidence on file clearly shows 
that this procedure was performed during service in 1964 
without significant postoperative residual.  There was no 
indication of any chronic postoperative residuals at the time 
that the veteran was examined for service separation in July 
1965.  Nearly 20 years later in January 1983, all 
postoperative scars were well-healed, asymptomatic and 
nonadherent, there was no recurrence of any varicose veins, 
and the only noted residual was a mild lymphedema of the left 
leg from the knee down.  No clinical evidence on file 
subsequent to service shows any recurrence of varicose veins.  

It is clear that the veteran, well over 30 years after 
service, has developed atherosclerosis which has resulted in 
significant impairment of his arteries of both lower 
extremities causing claudication, interstitial pulmonary 
edema, and vascular disease.  Multiple surgeries on both legs 
have been required for revascularization of the failing 
arteries.  Finally, while there are no notations of diabetes 
in 2000 through 2002, thereafter the veteran is clearly noted 
to have well documented diabetes mellitus type II.  It is a 
well established fact in medicine that diabetes routinely 
results in significant atherosclerosis which most often 
effects the function of the arteries in the lower 
extremities.  Superimposed upon this atherosclerosis is the 
fact that the veteran smoked tobacco for some 30 years.  

There is a complete absence of any competent clinical 
evidence which in any way relates the veteran's single long 
saphenous vein stripping in 1964 to his panoply of problems 
with his arteries well over 30 years after he was separated 
from service.  In this regard, it is noteworthy that the 
private medical records from the Medical University of South 
Carolina include a lower extremity venous duplex examination 
from September 2002 which demonstrates that both the right 
and left common femoral, superficial femoral, popliteal, 
posterior tibial, and greater saphenous veins were within 
normal limits, and were compressible with no evidence of 
intraluminal thrombus.  Venous hemodynamic characteristics 
assessed by pulsed-wave doplar were within normal limits 
bilaterally.  Simply speaking, the veteran's lower extremity 
veins are presently unimpaired.  It is his lower extremity, 
arteries which are affected as a result of disease processes 
entirely unrelated to service.

The veteran is presently in receipt of a 20 percent 
evaluation for varicose veins.  As detailed above, the 
Schedular criteria for evaluating varicose veins provides 
that a 20 percent evaluation is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  The 
next higher 40 percent evaluation requires persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  

It is noteworthy that VA examinations in February 2000 and 
November 2002 failed to reveal either intermittent or 
persistent edema, or stasis pigmentation, or eczema, or 
intermittent ulceration which are the criteria used for 
evaluating varicose veins.  38 C.F.R. § 4.104, Diagnostic 
Code 7120.  It is noteworthy that Diagnostic Code 7121 for 
post-phlebitic syndrome of any etiology carries the identical 
Schedular criteria as that previously detailed for varicose 
veins at Diagnostic Code 7120.  The only documented residual 
attributable to the veteran's long saphenous vein ligation 
and stripping during service in 1964, nearly 20 years later 
in January 1983, was post-phlebitis syndrome.  

The veteran is simply not shown to manifest the criteria for 
any higher evaluation for either varicose veins or post-
phlebitic syndrome, attributable to the vein stripping and 
ligation completed during service for a varicose vein.  
Instead, he has manifested a panoply of lower extremity 
symptoms which are entirely unrelated to a varicose vein 
stripping during service, but which are instead clearly 
causally related to diabetes mellitus II, atherosclerosis, 
and peripheral vascular disease which are entirely unrelated 
to any incident, injury or disease of active service.  
Accordingly, an evaluation in excess of 20 percent for the 
postoperative left leg varicose vein is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
postoperative varicose stripping and ligation of the left 
lower extremity is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


